TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 31, 2013



                                      NO. 03-11-00598-CR


                                   Cortez Williams, Appellant

                                                   v.

                                   The State of Texas, Appellee


     APPEAL FROM THE 147TH DISTRICT COURT OF TRAVIS COUNTY
      BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
 MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgments of conviction entered on September 15, 2011. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgments of conviction. However, the trial court’s judgments of conviction

in this case are modified to reflect that the sex offender registration requirements of Chapter 62

of the Texas Code of Criminal Procedure apply to Williams and to reflect that the age of the

victim at the time of the offense was 13 years. In addition, the judgment of conviction for

indecency with a child by exposure is modified to reflect that the “Statute for Offense” is

21.11(a)(2)(B) of the Penal Code. As so modified, the trial court’s judgments of conviction are

affirmed. It is further ordered that it appearing that the appellant is indigent and unable to pay

costs, that no adjudication as to costs is made.